DETAILED ACTION
This Action is a response to the filing received 6 July 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al., U.S. 2022/0075875 A1 (hereinafter “Rioux”) and Churchill, Richard, U.S. 2017/0019489 A1 (hereinafter “Churchill”) in view of Fluehr et al., U.S. 2018/0007153 A1 (hereinafter “Fluehr”) and Manion et al., U.S. 8,997,081 B1 (hereinafter “Manion”).

Regarding claim 1, Rioux teaches: A computer-implemented method for analytics data processing (Rioux, e.g., ¶2, “Aspect-oriented programming (AOP) can be used to add functionality to existing programs … With AOP, aspects are created to encapsulate cross-cutting concerns to add functionality to a program without modifying the underlying business logic of the program …” See also, e.g., ¶13, “To support adding functionality to existing applications at a layer of abstraction above language-specific implementations of AOP, a universal language for implementing AOP (‘AOP language’) has been developed to facilitate runtime monitoring and analysis of an application …”) comprising: …
identifying, [from a library interface], one or more predefined events when the user application operates (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …”); 
passing the one or more predefined events into the one or more middleware (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification defines the middleware as, for example “a mechanism built into analytics libraries which allow hooking of custom logic in language native to the platform” (see Spec. at, e.g., ¶59). Further, dependent claim 6 further recites the elements comprising the middleware); 
applying the deployed one or more pieces of customer logic in the one or more middleware to generate one or more processed events corresponding to the one or more predefined events (Rioux, e.g., ¶24, “aspect code execution manager 104 can evaluate the set event against the aspect triggers 108 based on evaluation of the context 115 against the trigger criterion indicated in the aspect triggers 108 … aspect code execution manager 104 determines that the set event satisfies the aspect trigger 108B … subsequently determines a corresponding one of the aspect binary code units 111 … which it is to execute …” See also, e.g., ¶25, “aspect code execution manager 104 performs an action for monitoring and/or analysis of the application 107 …” Examiner’s note: the Specification defines customer logic as, for example, one or more filter functions to determine whether a signal may be qualified as an event (see, e.g., Spec. at ¶30)).
Rioux does not more particularly teach fetching one or more pieces of customer logic from a server and deploying the fetched logic from the orchestrator module, and further that one or more processed events are sent to corresponding destinations for analytic information. However, Churchill does teach: fetching, … one or more pieces of customer logic from a server; deploying, from the orchestrator module, the fetched one or more pieces of customer logic (Churchill, e.g., ¶¶53-54, “… a user requests a webpage … In response to the user request, the target website server then transmits the requested webpage to the client’s device … Recording code delivered from CDN 105 is downloaded to the client device as part of the webpage …” Examiner’s note: a node of a CDN1 is a cache containing content for distribution to end users, wherein each node may be one or more of at least a proxy server, a data center server and/or an edge server); and 
sending the one or more processed events to corresponding destinations for analytic information (Churchill, e.g., FIG. 1, data collection system 102; see also, e.g., ¶49, “… data is collected by the JavaScript module which records the user’s interaction with the website and the data is transferred to the data collection system 102 …” Examiner’s note: centralized data collection system 102 is a server remote from the user device, and further remote from the source of the target website server or the CDN server, and is therefore consistent with a “backend server”, wherein a backend server is described in the Specification as one remote from the client / user system on which the monitored application is executing (see, e.g., Spec. at FIG. 1 and ¶¶36, 41, 44, 56. See also, e.g., ¶58 of Churchill, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: each of these configuration settings is broadly consistent with an “evaluation” against which collected data may pass prior to being recorded and passed to the data collection system) for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, e.g., ¶¶5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux to provide for fetching one or more pieces of customer logic from a server and deploying the fetched logic from the orchestrator module, and further that one or more processed events are sent to corresponding destinations for analytic information because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide for fetching one or more pieces of customer logic from a server and deploying the fetched logic from the orchestrator module, and further that one or more processed events are sent to corresponding destinations for analytic information for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, Id.).
Rioux in view of Churchill does not more particularly teach that the customer logic is fetched using an orchestrator module integrated within a user application on a user device. However, Fluehr does teach: [fetching,] using an orchestrator module, [one or more pieces of customer logic from a server] (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) … 
the orchestrator module is integrated within a user application installed on a user device (Fluehr, e.g., ¶26, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes upon receipt …” Examiner’s note: in this case, the user application is the browser, the orchestrator module is the launch software, and while the particular web page and JavaScript are being executed by the browser, the launch software (orchestrator module) is “integrated within” the browser (user application)) for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, e.g., ¶¶4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill to provide that the customer logic is fetched using an orchestrator module integrated within a user application on a user device because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that the customer logic is fetched using an orchestrator module integrated within a user application on a user device for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, Id.).
Rioux in view of Churchill and Fluehr does not more particularly teach deploying the fetched customer logic to one or more middleware built into an analytics library within the user application. However, Manion does teach: [deploying the fetched customer logic (Manion, e.g., FIG. 4, at least mobile code files 427 and/or rule files 435)] to one or more middleware (Manion, e.g., FIG. 4, hidden browser 404, which executes at least mobile bootstrap files and mobile code files) built into an analytics library (Manion, e.g., FIG. 4, Mobile Library 403) within the user application (Manion, e.g., FIG. 4, Mobile App 401. Examiner’s note: the mobile library is built within the user application (see, e.g., Manion at 10:55-58). When a user executes the mobile application, the mobile library creates an instance of a mobile browser (id. at 10:61-65). The mobile browser enables the mobile application to execute instructions in a non-native language such as JAVASCRIPT (id. at 11:7-12). One or more customers or organizations may access an API server to create code files for responding to events occurring in and data captured from mobile applications (id. at 12:9-17). The code files may include one or more opcodes defining a response to an event occurring in the mobile application, such as a mapping between the event and one or more function handlers (id. at 14:21-55). That is, when mobile application (user application), which includes mobile library (analytics library) executes, the analytics library causes the execution of an instance of a hidden browser which further executes one or more mobile code files (middleware), into which one or more opcodes (fetched customer logic) may be loaded and executed to provide analytic services. This is consistent with the descriptions of these components in the Specification, such as that the middleware may be “a mechanism built into analytics libraries which allow hooking of custom logic in language native to the platform” (see Spec. at, e.g., ¶59), and that the customer logic may comprise a filter function to determine whether a signal may be qualified as an event for which analytics will be collected (see Spec. at, e.g., ¶30). “The mobile browser 404 may effectively inject non-native code into a mobile application 401” (Manion, e.g., 11:23-25), such as the mobile bootstrap file and the mobile code files including opcodes defining a response (function handler) to one or more predefined events occurring in the mobile application) for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, e.g., 2:66-4:41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill and Fluehr to provide for deploying the fetched customer logic to one or more middleware built into an analytics library within the user application because the disclosure of Manion shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide for deploying the fetched customer logic to one or more middleware built into an analytics library within the user application for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Rioux further teaches: A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed (Rioux, e.g., ¶70, “aspects of the disclosure may be embodied as … program code/instructions stored in one or more machine-readable media …”) comprising: [[[the method of claim 1]]]. 

Regarding claim 2, the rejection of claim 1 is incorporated, and Rioux further teaches: wherein the one or more pieces of customer logic are developed outside the client application (Rioux, e.g., ¶17, “aspect source code units 110 are a source code implementation comprising one or more source code units written in a high-level language for implementing AOP, or the ‘AOP language,’ independent of the language of the runtime engine 105 and the application 107 …” See also, e.g., ¶19, “aspect code compiler 106 compiles the aspect source code units 110 to generate the compiled aspect code units …” Examiner’s note: the aspect source code unit is (1) in a different language of the application, (2) compiled separately from the application and (3) operative to create hooks into an existing application; accordingly, it is at least suggested that the aspect source code units are developed separately from (i.e. outside of) the client application), 
are independent from a programming environment of the user application (Rioux, e.g., ¶17, “aspect source code units 110 are a source code implementation comprising one or more source code units written in a high-level language for implementing AOP, or the ‘AOP language,’ independent of the language of the runtime engine 105 and the application 107 … aspect source code units 110 may … indicate one or more events which may be detected during execution of the application 107 corresponding to invocations of the API 103 that trigger execution of instructions corresponding to the aspects which have been defined with the AOP language, also referred to herein as ‘aspect triggers’ … aspect triggers … can also include at least a first criterion for triggering execution of the associated aspect code …” Examiner’s note: the aspect code comprising one or more aspect triggers comprises a filter function, and this aspect code is written in a high-level language and is independent from the platform of the client application).
Rioux in view of Churchill does not more particularly teach that the customer logic is deployed OTA. However, Fluehr does teach: [wherein the one or more pieces of customer logic] are deployed over-the-air (Fluehr, e.g., ¶20, “Communications between the computing system environment 20 and the remote computing system environment may be exchanged via a further processing device, such as a network router … Communications … may be performed via a network interface component … within such a networked environment, e.g., the Internet, World Wide Web, LAN, or other like type of wired or wireless network, it will be appreciated that program modules … may be stored in the memory storage device(s) of the remote computing system environment.” See also, e.g., ¶¶22-24, “Client 100 includes a web browser 110 for accessing, downloading … web pages over a network 400 from a web server … Tracking server 300 is communicatively coupled with client 100 and vendor server 200 …”) for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, e.g., ¶¶4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill to provide that the customer logic is fetched using an orchestrator module integrated within a user application on a user device because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that the customer logic is fetched using an orchestrator module integrated within a user application on a user device for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, Id.).
Rioux in view of Churchill and Fluehr does not more particularly teach that the customer logic comprises one or more pieces of source customer logic and one or more pieces of destination customer logic. However, Manion does teach: the one or more pieces of customer logic comprise one or more pieces of source customer logic and one or more pieces of destination customer logic (Manion, e.g., 14:21-55, “mobile code files 427 may include one or more opcodes which may be used to define a response to an event occurring within a mobile application 401. An opcode may include a mapping between an application event and one or more function handlers. The application event may correspond to a triggering event for the opcode, such that the associated function handlers are invoked upon detection of the application event … function handler may cause one or more functions to be called when an associated application event is detected …” Examiner’s note: the opcode defining the event of the application as the trigger and listening for it (e.g., via injection into native code such that event/function listeners of the mobile library detect certain events) comprises source logic; the function handler causing the processing of one or more invoked functions comprises destination logic) for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, e.g., 2:66-4:41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill and Fluehr to provide that the customer logic comprises one or more pieces of source customer logic and one or more pieces of destination customer logic because the disclosure of Manion shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that the customer logic comprises one or more pieces of source customer logic and one or more pieces of destination customer logic for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, Id.).

Claim 17 is rejected for the reasons given in the rejection of claim 2 (incorporating the rejection of claim 1) above. Examiner notes that with respect to claim 17, Rioux and Fluehr further teach: A system (Rioux, e.g., ¶70, “aspects of the disclosure may be embodied as a system …”) for analytics data processing (Rioux, e.g., ¶2, “Aspect-oriented programming (AOP) can be used to add functionality to existing programs … With AOP, aspects are created to encapsulate cross-cutting concerns to add functionality to a program without modifying the underlying business logic of the program …” See also, e.g., ¶13, “To support adding functionality to existing applications at a layer of abstraction above language-specific implementations of AOP, a universal language for implementing AOP (‘AOP language’) has been developed to facilitate runtime monitoring and analysis of an application …”) comprising: a server storing one or more pieces of customer logic for data processing (Fleur, e.g., FIG. 2, tracking server 300 storing tracking software 334); a user device having a user application operating on the user device, the user application is configured (Fluehr, e.g., FIG. 2, client device 100 having at least web browser 110) to: [[[perform the method of claim 2]]].

Regarding claim 3, the rejection of claim 2 is incorporated, but Rioux in view of Churchill and Fluehr does not more particularly teach that one or more source customer logic are deployed into source middleware and one or more destination customer logic are deployed into one or more destination middleware. However, Manion does teach: wherein the one or more middleware comprise one or more source middleware and one or more destination middleware, the one or more pieces of source customer logic are deployed into the one or more source middleware, the one or more pieces of destination customer logic are deployed into the one or more destination middleware (Manion, e.g., 21:46-63, “mobile code files 427 may include event/function handlers for injection into the native code so that the appropriate event/function handlers may be executed when event/function listeners of the mobile library 403 detect certain events …” See also, e.g., 25:19-32, “event/function listeners running within the mobile library 403 may detect events … and execute instructions (e.g., mobile code files 427) accordingly. The instructions may capture data … and send the data to the hidden mobile browser. Next, the mobile browser 404 may execute a script (e.g., a JAVASCRIPT) that transmits the data, e.g., via the Internet, to a backend server (e.g., TDN server 417) responsible for collecting analytics.” Examiner’s note: the event/function listeners comprise source customer logic (the logic of the listeners that listen for the events/functions of the application) included in source middleware (the software that causes the execution of the listeners); the instructions in the opcodes for capturing the data, and sending the data to the hidden mobile browser, may also comprise source logic (the instructions in the opcodes) and source middleware (the software executing the instructions in the opcodes). The script executed by the mobile browser may comprise destination logic executed by destination middleware (i.e., the logic of the script being the logic, the script as executed by the hidden mobile browser as the destination middleware). Examiner more particularly notes that the description of middleware in the Specification, as noted above with respect to claim 1, incorporated herein, includes that middleware may be “a mechanism built into analytics libraries which allow hooking of custom logic in language native to the platform” (Spec. ¶59), such that the instructions in the opcodes and the script, both written in JavaScript, are executed by various portions of the analytic platform logic as hooked into language native to the platform (i.e. the mobile application)) for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, e.g., 2:66-4:41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill and Fluehr to provide that one or more source customer logic are deployed into source middleware and one or more destination customer logic are deployed into one or more destination middleware because the disclosure of Manion shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that one or more source customer logic are deployed into source middleware and one or more destination customer logic are deployed into one or more destination middleware for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, Id.).

Claims 12 and 18 are rejected for the additional reasons given in the rejection of claim 3 (incorporating the rejection of claim 2) above.

Regarding claim 5, the rejection of claim 3 is incorporated, but Rioux in view of Churchill and Fluehr does not more particularly teach iterating over one or more destinations to determine whether one or more pieces of destination customer logic are available for a specific destination and, if so, running the pieces of destination customer logic to obtain an event with specific enrichment and transformation for the specific destination. However, Manion does teach: wherein sending the one or more processed events to corresponding destinations for analytic information comprising: 
iterating over one or more destinations to identify whether one or more pieces of destination customer logic are available for a specific destination (Manion, e.g., 28:23-58, “a user may set up a template … icons 901 may correspond to templates for setting up tags that have been pre-configured by various third party vendors … multiple tags for the same object 902 may be created so that information may be sent to multiple third party vendors when an end user makes a single selection of the object 902 in the mobile application … By publishing the rules … the rules may be applied through the hidden browser 404.” See also, e.g., 28:5-9, “user interface 800 may include options 802 for editing the metadata that is sent when the tag fires, controlling where and how the metadata is sent, and accessing templates to set further rules for responding to the firing of the tag”); and 
responsive to an affirmative confirmation, running the one or more pieces of destination customer logic to obtain an event with specific enrichment and transformation for the specific destination (Manion, e.g., 16:6-13, “rule files 435 may include code for implementing various rules. A rule file may comprise one or more rules. A rule may include a mapping between a condition and an opcode, such that the rule prevents an opcode from being triggered/executed by the mobile browser 404 and/or mobile library 403 unless the condition is satisfied …” Examiner’s note: the previous citation above to Manion shows that rules may include both where and how metadata regarding a particular event is sent. That is, for each event that is fired, when considering each of one or more destinations, such as one or more third party vendors, the rule will prevent triggering and executing an opcode pertaining to the destination unless there is a specific rule permitting transmission of the event data to that destination, and the rule also specifies which metadata is sent and/or whether metadata may be edited) for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, e.g., 2:66-4:41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill and Fluehr to provide for iterating over one or more destinations to determine whether one or more pieces of destination customer logic are available for a specific destination and, if so, running the pieces of destination customer logic to obtain an event with specific enrichment and transformation for the specific destination because the disclosure of Manion shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide for iterating over one or more destinations to determine whether one or more pieces of destination customer logic are available for a specific destination and, if so, running the pieces of destination customer logic to obtain an event with specific enrichment and transformation for the specific destination for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, and Rioux further teaches: wherein each of the one or more middleware comprises a function runtime incorporating a function executor … the function executor applies one or more pieces of customer logic deployed within the each middleware in the customer logic runtime (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also loaded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria. Examiner further notes that the storage of the collected data points in a memory allocation of the client device is more particularly taught by Olson, cited below), 
a bridge … the bridge facilitates a coupling between the customer logic runtime and the each middleware such that the runtime and the middleware work together with the customer logic runtime and the middleware each having its own interface (Rioux, e.g., ¶16, “runtime engine 105 … provides a runtime engine [API] which provides an interface between application 107 and the lower-level functionality performed by the runtime engine 105. The API 103 can be invoked during execution of the application 107 as the runtime engine performs operations to manage execution of the application 107 … application monitoring agent … is loaded into the runtime engine 105 … event monitoring interface ‘hooks,’ or associations between events corresponding to target functions of the API 103 and an event evaluation function(s) which is to execute upon detection of an event, by which events corresponding to target functions of the API 103 can be monitored …”), and 
a customer logic runtime (Rioux, e.g., ¶16, disclosing JVM and/or a JavaScript engine as runtime engine 105, within which the application, event monitoring interface, and aspect code execution manager execute (and wherein the aspect code units are evaluated for execution based on one or more triggers (filter functions). Examiner’s note: the Specification describes that the “filter function runtime is a JavaScript runtime to provide an environment to execute the JavaScript code …” (Spec. at ¶36), which is further set forth in claim 3. A JVM is a type of JavaScript runtime engine, which provides an environment in which to execute JavaScript code (as well as the aspect code)).

Claims 14 and 20 are rejected for the additional reasons given in the rejection of claim 6 above.

Regarding claim 7, the rejection of claim 6 is incorporated, but Rioux does not more particularly teach that the customer logic runtime is a JavaScript runtime and the bridge is a JavaScript bridge. However, Churchill does teach: wherein the customer logic runtime is a JavaScript runtime (Churchill, e.g., FIG. 1, JavaScript module 106. See also, e.g., ¶48, “When the user views a webpage of the website 101 on the server 20, this causes program instructions to be delivered from the CDN 105 to the user’s computing device 10, installing the recording tool on the device. This may be in the form of a JavaScript module 106.” Examiner’s note: as discussed above, the filter function runtime is an environment in which event recording and filtering are accomplished, which is consistent with the functioning of the recording tool of Churchill), 
the bridge is a JavaScript bridge (Churchill, e.g., ¶49, “During the user’s web session, data is collected by the JavaScript module which records the user’s interaction with the website …” See also, e.g., ¶¶63-65, “listeners (or other event based triggers) are attached to browser events to capture activity from user input devices 123 … ‘DOM-monitoring’ module is attached to the webpage … webpage is periodically checked for changes …” Examiner’s note: these functions are executed by the recording code, which is the program instructions comprising the JavaScript module. Accordingly, the actions of the JavaScript module to insert monitoring functions act as a bridge between the JavaScript module and the native platform code (the web browser code)) for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, e.g., ¶¶5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux to provide that the customer logic runtime is a JavaScript runtime and the bridge is a JavaScript bridge because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that the customer logic runtime is a JavaScript runtime and the bridge is a JavaScript bridge for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, Id.).

Claim 15 is rejected for the additional reasons given in the rejection of claim 7 above.

Regarding claim 19, the rejection of claim 18 is incorporated, but Rioux in view of Churchill and Fluehr does not more particularly teach that one or more specific destinations are coupled to the one or more destination middleware, one destination is not coupled to the one or more destination middleware, events received by the specific destination are processed by both the source and destination customer logic. However, Manion does teach: wherein the one or more destinations comprising one specific destination coupled to the one or more destination middleware, and one destination having no coupling to the one or more destination middleware, events received by the specific destination received are processed by both the one or more pieces of source customer logic and the one or more pieces of destination customer logic (Manion, e.g., 28:23-58, “a user may set up a template … icons 901 may correspond to templates for setting up tags that have been pre-configured by various third party vendors … multiple tags for the same object 902 may be created so that information may be sent to multiple third party vendors when an end user makes a single selection of the object 902 in the mobile application … By publishing the rules … the rules may be applied through the hidden browser 404.” See also, e.g., 28:5-9, “user interface 800 may include options 802 for editing the metadata that is sent when the tag fires, controlling where and how the metadata is sent, and accessing templates to set further rules for responding to the firing of the tag” and, e.g., 16:6-13, “rule files 435 may include code for implementing various rules. A rule file may comprise one or more rules. A rule may include a mapping between a condition and an opcode, such that the rule prevents an opcode from being triggered/executed by the mobile browser 404 and/or mobile library 403 unless the condition is satisfied …” Examiner’s note: the previous citation above to Manion shows that rules may include both where and how metadata regarding a particular event is sent. Further, as discussed above by citation to Manion with respect to the rejection of claims 2-3, corresponding to claims 18-19, which are incorporated herein, at least event listeners may comprise source middleware including listener logic comprising source logic, and at least scripts processed in response to functions called in response to the event listeners may comprise destination middleware (the script as executed by the hidden mobile browser) and destination logic (the logic of the script)) for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, e.g., 2:66-4:41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill and Fluehr to provide that one or more specific destinations are coupled to the one or more destination middleware, one destination is not coupled to the one or more destination middleware, events received by the specific destination are processed by both the source and destination customer logic because the disclosure of Manion shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that one or more specific destinations are coupled to the one or more destination middleware, one destination is not coupled to the one or more destination middleware, events received by the specific destination are processed by both the source and destination customer logic for the purpose of delivering tags to collect analytics related to use of mobile applications, using a recompiled mobile application comprising a library operable to execute a browser, via which rule files and code files may be executed, and further wherein such files may be programmed independently of the mobile application and newly added or updated without requiring further recompilation of the mobile application (Manion, Id.).

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Churchill in view of Fluehr and Manion, and in further view of Sereni et al., U.S. 2013/0055205 A1 (hereinafter “Sereni”).
Regarding claim 4, the rejection of claim 3 is incorporated, but Rioux and Churchill in view of Fluehr and Manion do not more particularly teach that the one or more source middleware are cascaded into a middleware chain, the one or more source pieces of customer logic deployed into the one or more middleware are executed sequentially. However, Sereni does teach: wherein the one or more source middleware are cascaded into a middleware chain, the one or more source pieces of source customer logic deployed into the one or more source middleware are applied sequentially (Sereni, e.g., FIG. 2, displaying a cascading chain of filtering modules executed sequentially; Examiner notes that the operation of customer logic being within one or more middleware is disclosed above by citation to at least Rioux and Manion with respect to claims 1-3, incorporated herein) for the purpose of serially filtering the output of a source code analysis tool in order to provide a subset of all identified problems having a particular degree of relevance to a particular user (Sereni, e.g., ¶¶9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux and Churchill in view of Fluehr and Manion to provide that the one or more source middleware are cascaded into a middleware chain, the one or more source pieces of customer logic deployed into the one or more middleware are executed sequentially because the disclosure of Sereni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing source code analytics and filtering to provide that the one or more source middleware are cascaded into a middleware chain, the one or more source pieces of customer logic deployed into the one or more middleware are executed sequentially for the purpose of serially filtering the output of a source code analysis tool in order to provide a subset of all identified problems having a particular degree of relevance to a particular user (Sereni, Id.).

Claim 13 is rejected for the additional reasons given in the rejection of claim 4 above.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Churchill in view of Fluehr and Manion, and in further view of Swafford, Brandon L., U.S. 2019/0124118 A1 (hereinafter “Swafford”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Rioux and Churchill in view of Fluehr and Manion do not more particularly teach that the one or more pieces of customer logic enriches or transforms one of the predefined events by appending additional data points to the event or changing one or more keys or values of the event. However, Swafford does teach: wherein each of the one or more pieces of customer logic enriches or transforms one of the one or more predefined events by appending additional data points to the one event or changing one or more keys or values for the one event (Swafford, e.g., ¶62, “a given user behavior may be enriched by an associated endpoint agent 306, attaching contextual information … contextual information may be concatenated, or appended, to a request, which in turn may be provided as enriched user behavior information …” Examiner’s note: the contextual information comprises additional data points pertaining to the event. See also at least ¶¶65, 86-91 and 94-97 of Swafford, further describing the additional data points, and also in particular at least ¶89, describing the correction of invalid data and interpolating missing data (i.e. changing one or more values for one or more events)) for the purpose of providing a mechanism for the generation of customized user interaction observation and application of pertinent security policies based on analysis of the observations (Swafford, e.g., ¶¶4-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux and Churchill in view of Fluehr and Manion to provide that the one or more pieces of customer logic enriches or transforms one of the predefined events by appending additional data points to the event or changing one or more keys or values of the event because the disclosure of Swafford shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing monitoring electronically-observable user interactions to provide that the one or more pieces of customer logic enriches or transforms one of the predefined events by appending additional data points to the event or changing one or more keys or values of the event for the purpose of providing a mechanism for the generation of customized user interaction observation and application of pertinent security policies based on analysis of the observations (Swafford, Id.).

Claim 16 is rejected for the additional reasons given in the rejection of claim 8 above.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Churchill in view of Fluehr and Manion, and in further view of Rai et al., U.S. 10,474,563 B1 (hereinafter “Rai”).

Regarding claim 9, Rioux does not more particularly teach that the configuration of a piece of customer logic is loaded to the server. However, Churchill does teach: [loading debugged logic into the server] along with the configuration (Churchill, e.g., ¶58, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: the configuration is associated with the tracking software, and is likewise received from a server remote from the user device on which the tracked application is being executed. Thus, it must first be loaded to said server after being written / developed) for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, e.g., ¶¶5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux to provide that the configuration of a piece of customer logic is loaded to the server because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that the configuration of a piece of customer logic is loaded to the server for the purpose of recording a session of user interactions with a website such that the session may be replayed for analysis (Churchill, Id.).
Rioux in view of Churchill does not more particularly teach upon completion of development of a customer logic, the loaded logic is stored in a load cache in the server for a user application to fetch. However, Fluehr does teach: [upon completion of development,] storing the loaded logic in a load cache in the server for the user application to fetch (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, e.g., ¶¶4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux in view of Churchill to provide that upon completion of development of a customer logic, the loaded logic is stored in a load cache in the server for a user application to fetch because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording a series of user interactions with website code to provide that upon completion of development of a customer logic, the loaded logic is stored in a load cache in the server for a user application to fetch for the purpose of tracking user interactions with a web browser via the use of tracker software obtained from a vendor server using launch software executed within the browser (Fluehr, Id.).
	Rioux and Churchill in view of Fluehr and Manion do not more particularly teach developing customer logic, using a client-side console, by creating logic for enrichment and transformation, debugging the created logic, loading the debugged logic into the server such that it is configured to run as one or more pieces of source or destination logic, passing the loaded logic into a performance and security module of the server for performance and security tests, and deploying the logic upon completing the tests. However, Rai does teach: wherein the one or more pieces of customer logic are developed using steps comprising: 
creating, using a code editor in a client-side console, logic for enrichment and transformation (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data); 
debugging, using a debugger in the client-side console, the created logic (Rai, e.g., 13:14-26, “development environment 250 may detect input that corresponds to … debugging … relating to source code …”); 
loading the debugged logic into the server, the debugged logic is configured to run as one or more pieces of source customer logic or one or more pieces of destination customer logic, and is loaded to the server (Rai, e.g., 13:23-26, “Development environment 250 may store development code 252 resulting from such modifications on one or more storage devices associated with development environment 250.” See also, e.g., 14:11-15, “development environment 250 may deploy development code 252 within test environment 350 …” Examiner’s note: development environment herein corresponds to the client-side developer console and the test environment to the server-side developer console) …
passing the loaded logic into a performance and security module within the server for one or more performance and security tests (Rai, e.g., 13:23-26, “Development environment 250 may store development code 252 resulting from such modifications on one or more storage devices associated with development environment 250.” See also, e.g., 14:11-15, “development environment 250 may deploy development code 252 within test environment 350 …” Examiner’s note: development environment herein corresponds to the client-side developer console and the test environment to the server-side developer console); and 
upon the one or more performance and security tests complete, [deploying] the loaded logic (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …”) for the purpose of gathering transaction data from production computing systems, and based on this data, configuring a test environment and developing, debugging and testing the development source code using the sample transaction data (Rai, e.g., 1:23-2:62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux and Churchill in view of Fluehr and Manion to provide for developing customer logic, using a client-side console, by creating logic for enrichment and transformation, debugging the created logic, loading the debugged logic into the server such that it is configured to run as one or more pieces of source or destination logic, passing the loaded logic into a performance and security module of the server for performance and security tests, and deploying the logic upon completing the tests because the disclosure of Rai shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing transaction data monitoring to facilitate development of additional user codes to provide for developing customer logic, using a client-side console, by creating logic for enrichment and transformation, debugging the created logic, loading the debugged logic into the server such that it is configured to run as one or more pieces of source or destination logic, passing the loaded logic into a performance and security module of the server for performance and security tests, and deploying the logic upon completing the tests for the purpose of gathering transaction data from production computing systems, and based on this data, configuring a test environment and developing, debugging and testing the development source code using the sample transaction data (Rai, Id.).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Churchill in view of Fluehr and Manion, and in further view of Hammond et al., U.S. 2017/0213132 A1 (hereinafter “Hammond”).

Regarding claim 10, the rejection of claim 1 is incorporated, but Rioux and Churchill in view of Fluehr and Manion do not more particularly teach that customer logic is loaded to the server via an API. However, Hammond does teach: wherein one or more pieces of customer logic are loaded to the server via an application programming interface (API) (Hammond, e.g., ¶52, “one or more server systems 220 of FIG. 3A can include the programming code-receiving API 221 exposed to the client interface 212 (e.g., the IDE 214, the web-browser interface 216, or the CLI 218)”) for the purpose of facilitating distributed development and deployment of AI source code logics (Hammond, e.g., ¶¶5-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for facilitating runtime monitoring and analysis of an application independent of the language of the application as taught by Rioux and Churchill in view of Fluehr and Manion to provide that customer logic is loaded to the server via an API because the disclosure of Hammond shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for facilitating the development of one or more logics to provide that customer logic is loaded to the server via an API for the purpose of facilitating distributed development and deployment of AI source code logics (Hammond, Id.).


Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Content delivery network,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Content_delivery_network on 19 October 2022. In particular, see the summary section and the “Content networking techniques” section.